Citation Nr: 0912837	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Indianapolis, Indiana.  

The Veteran testified at a formal hearing held during 
February 2007 at the RO before a hearing officer.  A 
transcript of the proceedings has been associated with the 
veteran's claims file.

Matters not on appeal

During the course of this appeal, by a February 2007 decision 
the RO granted service connection for tinnitus with a 10 
percent disability rating from September 14, 2006.  By a May 
2007 decision, the RO denied service connection for bilateral 
hearing loss.  The Veteran has not appealed either decision.  
Therefore, they are not in appellate status and will be 
discussed no further herein.

FINDING OF FACT

The most probative evidence indicates that the Veteran does 
not currently have asbestosis. 

CONCLUSION OF LAW

Asbestosis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
asbestosis.
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issue of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
secondary service connection in a letter from the RO dated in 
January 2005.  That letter included a request for evidence of 
a relationship between an additional disability and a 
service-connected disability.  The Veteran was informed of 
the evidentiary requirements for service connection in a 
letter from the RO dated in December 2007.  That letter 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2005 and 
December 2007 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
Agencies.  With respect to private treatment records, the 
letters informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  The January 2005 
letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence."

The January 2005 VCAA letter also instructed the Veteran to 
send any evidence or information in his possession that 
pertains to his claim.  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the December 
2007 VCAA letter.  He received notice as to elements (4) and 
(5) in a March 2006 letter and the December 2007 letter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.   Here, as 
noted above, as concerns the veteran's claim of service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its March 2005 
decision on his claim. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to the veteran since he was subsequently provided 
adequate notice.  The claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in February 2008.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the Veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The Veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the present case, the veteran's service treatment records, 
service personnel records, and his Social Security 
Administration disabilityapplication records have been 
obtained, as have the records of his private and VA 
treatment.  The Veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

The Board notes that the Veteran was not afforded a VA 
examination or opinion relating to his claim of service 
connection for asbestosis.  Under 38 C.F.R. § 3.159(c)(4) 
(2008), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
most probative evidence, including substantial VA treatment 
records and a letter from the veteran's private doctor, did 
not establish that the Veteran was diagnosed with asbestosis.  
Thus, no VA examination or opinion was warranted.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified at a hearing held at 
the RO during February 2007 before a Decision Review Officer 
where he was represented by his designated service 
organization representative.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Entitlement to service connection for asbestosis.

The Veteran contends that he has asbestosis as a result 
having worked in a vehicle motor pool during service where he 
was exposed to asbestos brake dust.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Asbestosis

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
The manufacture and servicing of friction products containing 
asbestos, such as clutch facings and brake linings, have been 
shown, among others, to be occupations involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f.  

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The clinical diagnosis of asbestosis requires both (1) a 
history of exposure to asbestos and (2) radiographic evidence 
of parenchymal lung disease.  M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  

Analysis

Hickson element (1) requires medical evidence of a current 
disability.  In the present case, while there is a history of 
possible exposure to asbestos, there is no evidence of 
parenchymal lung disease. 

VA computed tomography (CT) scans of the veteran's chest in 
January 2003, October 2004, May 2005, June 2007 and October 
2007 identified the existence of pleural plaques, but no 
parenchymal or interstitial lung disease.  The only concern 
was over a small nodule that was noted in the June 2007 and 
October 2007 CT scans that bears further watching.  However, 
the report of the October 2007 CT scan noted no additional 
abnormalities were suspected within the lungs, and no acute 
findings were present.  The VA treatment records up to 
October 2007 show no diagnosis of lung disease by the 
veteran's VA doctors.

The veteran filed a report dated in December 2007 by a 
private pulmonary physician, Dr. C.H., who reviewed the 
veteran's VA medical records including the latest October 
2007 CT scan.  Dr. C.H. concluded that, although the veteran 
had clear evidence of asbestos related pleural disease with 
numerous plaques some of which are calcified, he did not see 
asbestosis which is pulmonary fibrosis due to asbestos 
exposure and toxicity.

Review of the veteran's 2005 Social Security Administration 
disability application records, other than revealing his own 
statement that he has asbestosis, contained no medical 
information pertinent to the present claim.

In sum, there is no objective evidence that the Veteran has 
asbestosis.  There is only the veteran's own belief that he 
has asbestosis that was caused by exposure to asbestos while 
in service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of his 
disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2008). Consequently, the veteran's own 
assertions as to the nature and etiology of his respiratory 
disability have no probative value.

Thus, Hickson element (1) is not met.  The claim must fail on 
that basis.

The Board further notes that Hickson element (2) requires 
evidence of in-service incurrence or aggravation of a disease 
or injury, in this case evidence of exposure to asbestos in-
service.  In February 2007 the Veteran testified that during 
service he worked in a motor pool for about 14 months as a 
part-time parts clerk next to the area where brakes were 
being serviced.  There was no ventilation, and asbestos brake 
dust would get all over him and his clothing.  The veteran's 
discharge document (DD-214) shows his MOS to have been that 
of Field Artillery Basic. Review of his service personnel 
records does not reveal a duty assignment to a motor pool.  
However, the veteran has filed corroborating statements from 
servicemen who served with him who confirmed that he did work 
in the motor pool and would have been exposed to asbestos 
from the brake line insulation used at that time.  Based on 
this information and the veteran's reported history, the RO 
in its February 2008 supplemental statement of the case 
conceded that he had been exposed to asbestos in service.  
The Board concurs in the RO's assessment in this regard.

Therefore, while Hickson element (2) is met, compliance with 
Hickson element (3), medical evidence of a nexus between the 
claimed in-service disease or injury (exposure to asbestos) 
and the current disability, is an impossibility because there 
is no currently diagnosed asbestosis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim. 

The Veteran is advised that, if in the future he is diagnosed 
with asbestosis, he may file another claim.  

ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


